Citation Nr: 0902133	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a low 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983 and from January 1990 to May 1991; he served on 
inactive duty for training (INACDUTRA) from July 13-14, 1987 
and on active duty for training (ACDUTRA) from July 15-29, 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Wichita, Kansas, which denied the veteran's petition to 
reopen his claims for service connection for a low back 
disability, for a right ankle disability, and for a left 
ankle disability.

The veteran testified at a May 2006 hearing at the RO, a 
transcript of which has been associated with the file.  

The veteran properly withdrew his request for a Board hearing 
in writing on August 9, 2006.  See 38 C.F.R. § 20.702(d) 
(2008). 

The petitions to reopen claims for service connection for low 
back and left ankle disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability and bilateral feet disabilities in May 1984; the 
veteran was notified of the adverse decisions and his 
appellate rights and did not appeal.
2.  The RO denied a petition to reopen the claims for service 
connection for a low back disability and a right ankle 
disability in April 1990; the veteran was notified of the 
adverse decision and his appellate rights and did not appeal.  

3.  The RO denied a petition to reopen the claims for service 
connection for a low back disability and a left ankle 
disability in May 2003; the veteran was notified of the 
adverse decision and his appellate rights and did not appeal.

4.  The RO denied a petition to reopen the claims for service 
connection for a low back disability and a left ankle 
disability in December 2003; the veteran was notified of the 
adverse decision and his appellate rights and did not appeal.

5.  The veteran's recent VA treatment records and hearing 
testimony are new evidence but are cumulative of previously-
considered evidence and do not raise a reasonable possibility 
of substantiating the claim of service connection for a right 
ankle disability; the letter from Dr. E does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a right ankle disability.

6.  The recent VA treatment records, hearing testimony, and 
letter from Dr. E are new and material evidence relating to 
the low back and left ankle disabilities.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision, denying the petition to 
reopen a claim of service connection for a right ankle 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2008). 

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for residuals of a 
right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.303(c) (2008).

3.  The December 2003 rating decision, denying the petition 
to reopen a claim of service connection for a low back 
disability and a left ankle disability is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.  

4.  New and material evidence has not been submitted for the 
claims of entitlement to service connection for residuals of 
low back and left ankle disabilities.  38 U.S.C.A. § 5108; 38 
C.F.R. §§ 3.156(a), 3.303(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board 
must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, prior to the adjudication of petitions to reopen 
service connection claims, the veteran must be given notice 
of the elements of service connection, the elements of new 
and material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Compliance 
with the first Quartuccio element in a claim of entitlement 
to service connection requires notice of the following five 
elements prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006); see also 38 
U.S.C.A. § 5103(a).  

Prior to initial adjudication of the veteran's claim, an 
October 2005 letter satisfied the duty to notify provisions 
for the elements two and three, but did not satisfy the Kent 
criteria, nor did it satisfy Dingess criteria four or five.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio, 16 Vet. App. at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the grounds of the prior final 
denial.  See Kent, 20 Vet. App. at 9-10.  Failure to provide 
pre-adjudicative notice of any of the elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran offered specific evidence regarding the 
issues he needed to prove, in the form of a letter from his 
doctor, and gave specific testimony at the RO hearing 
exhibiting his knowledge of the elements of a new and 
material evidence claim.  The Board finds that the veteran 
had actual notice of the elements required in Kent and notes 
that his claim was readjudicated after the RO hearing, in 
July 2006 with the issuance of a supplemental statement of 
the case (SSOC).  Because the veteran had actual notice, 
because RO readjudicated the case after this actual notice, 
and because the Board grants all three petitions to reopen 
these claims, the Board concludes that the error in notice 
timing was harmless.  See Sanders, 487 F.3d at 889.  

Because the Board remands the claims for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot at this time.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C.A. § 5103A.  The veteran's service medical 
records and VA medical records are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims which are not now 
associated with the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In petitions to 
reopen previously denied claims for service connection, the 
duty to assist does not include provision of a medical 
examination or opinion, unless new and material evidence has 
been secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).  The 
veteran was not afforded an examination in association with 
his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
submitted on the right ankle claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.  
Regarding the low back and left ankle claims, the Board 
remands for further development, to include VA examinations, 
and thus, there is no error at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Petitions to Reopen

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Ankle Disability

Evidence of record at the time of the April 1990 rating 
decision, the most recent final decision on the right ankle 
claim, included an October 1989 VA examination, service 
medical records, and treatment records from McConnell Air 
Force Base.  The RO continued the denial of reopening based 
on the October 1989 VA examination, concluding that the 
evidence did not establish a chronic disability due to 
service or post-service training.

The new evidence the veteran has presented since the April 
1990 RO decision is not material as it does not present a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  The new VA treatment records reflect 
low back pain and treatment for it.  There is no complaint, 
injury, or treatment of ankle problems.  Thus, these records 
do not constitute new and material evidence.

The July 2005 letter from Dr. E states, without supporting 
rationale, that the veteran's right ankle disability is 
service-connected, and describes the veteran's current 
problems.  At the May 2006 RO hearing, the veteran stated he 
gave the doctor his medical records and civilian records and 
that the doctor told him he would make a decision.  While the 
Board takes the veteran at his word, the doctor's letter 
relates a history of the veteran's injuries without to regard 
to when they occurred, gives no indication what, if any, 
records he has reviewed, and reports the veteran's in-service 
injury history as stated to him by the veteran.  The letter 
concludes by stating the veteran has ankle pain that is 
service connected. 

The VA examination in October 1989 is the last evidence 
specifically discussing a right ankle disability, and the 
examiner found no residuals from a right ankle injury.  No 
evidence from the veteran's Gulf War service reflects a right 
ankle disability, nor does Dr. E describe anything more 
specific than chronic ankle pain.  Because the October 1989 
VA examination was closer in time to any right ankle injury 
or disability than Dr. E's recent letter, and because Dr. E's 
letter does not detail the evidence on which he relied in 
stating a right ankle disability continued to exist from an 
in-service injury, the Board concludes that the 1989 VA 
examination remains the most probative evidence regarding the 
right ankle claim.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992) (while the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, the 
Board is free to assess medical evidence and is not compelled 
to accept a physician's opinion); Willis v. Derwinski, 1 Vet. 
App. 66 (1991) (same).  In addition, there is no discussion 
of a medical nexus between an in-service injury, treatment, 
complaint, or disability, and any of the veteran's current 
disabilities.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As such, the Board concludes that while the doctor's 
letter is new evidence, it is not material because it does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

When the evidence is equally for and against a claim, the 
Board gives the veteran the benefit of the doubt; however, 
when, as here, the preponderance of the evidence is against 
his claim, the rule is inapplicable.  See 38 U.S.C.A. §§ 
5107(b), 5108; 38 C.F.R. § 3.156(a).  The petition to reopen 
a claim of service connection for a right ankle disability is 
denied.  See 38 C.F.R. 3.156(a).

B.  Low Back and Left Ankle Disabilities

Evidence of record at the time of the May 1984 rating 
decision, the initial decision denying these claims, included 
service medical records and the veteran's claim that he was 
injured during service.  Based on this evidence, the RO 
denied the claim, noting that the veteran had reported no 
post-service treatment and had twice failed to report for 
scheduled VA examinations.  

After this time, the veteran submitted VA treatment records, 
various private treatment records, and worker's compensation 
medical records.

Evidence of record at the time of the December 2003 rating 
decision, the most recent final decision on the low back and 
left ankle claims, included private treatment records from 
May 1990 to July 2002.  The RO continued the denials of 
reopening, concluding that the new records were not material 
in that they failed to establish an in-service incurrence or 
aggravation of a chronic left ankle condition and that they 
failed to show a chronic back condition existed at discharge 
or within one year of discharge, despite the in-service 
treatment for low back injuries.  

The new evidence the veteran has presented since the December 
2003 RO decision includes new VA treatment records and a 
letter from Dr. E.  The new VA treatment records reflect low 
back pain and treatment for it.  There is no complaint, 
injury, or treatment of ankle problems.  The July 2005 letter 
from Dr. E states, without supporting rationale, that the 
veteran's low back and left ankle disabilities are service-
connected, and describes the veteran's current problems with 
those areas of his body.  At the May 2006 RO hearing, the 
veteran stated he gave the doctor his medical records and 
civilian records and that the doctor told him he would make a 
decision.  The letter concludes by stating the veteran has 
chronic lower back pain and ankle pain that are service-
connected. 

The Board concludes that this evidence is new and material in 
that it raises a reasonable possibility of substantiating the 
claims.  See 38 C.F.R. § 3.156(a).  As such, the low back and 
left ankle claims for service connection are reopened.


ORDER

The petition to reopen a claim for service connection for a 
right ankle disability is denied.

The petition to reopen a claim for service connection for a 
low back disability is granted.

The petition to reopen a claim for service connection for a 
left ankle disability is granted.


REMAND

The veteran's claims for service connection for low back and 
left ankle disabilities require further development.  A 
letter from Dr. E states the veteran's disabilities were 
incurred in service.  This letter raises the issue of the 
etiology of the veteran's low back and left ankle 
disabilities, but is an insufficient basis upon which to 
decide the case.  The Board notes the veteran's SMRs from his 
1990-91 duty include notes of low back and left ankle 
injuries, and post-service records reflect injuries to both 
the low back and left ankle as well.  Thus, under the rule in 
McLendon v. Nicholson, the veteran is entitled to a VA 
examination as to the etiology of any current low back and 
left ankle disabilities.  20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided the 
notice required by Dingess v. Nicholson, 
which includes notice of the following: (1) 
veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date.  Dingess v. Nicholson, 19 Vet. App. 
473, 484, 486 (2006); see also 38 U.S.C.A. 
§ 5103(a).  

2.  The veteran should also be afforded a 
VA examination regarding his low back and 
left ankle disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner should note in the examination 
report that he reviewed the claims folder 
if he does so.  A complete rationale for 
all opinions must be provided.

The examiner should determine whether it is 
at least as likely as not that any low back 
or left ankle disability was incurred in or 
aggravated by service.  

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


